Citation Nr: 0740859	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-14 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That decision granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation effective from November 26, 2002.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in July 2005, and 
that development was completed.  The case has since been 
returned to the Board for appellate review.

A hearing was held on November 3, 2006, in Little Rock, 
Arkansas, before Kathleen K. Gallagher, a Veterans Law Judge, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board notes that additional evidence has been received, 
which was not previously considered by the RO.  However, the 
veteran submitted a waiver of the RO's initial consideration 
of the evidence in August 2007.  Therefore, the Board will 
consider this newly obtained evidence and proceed with a 
decision.

The Board also observes that the issue of entitlement to an 
increased evaluation for posttraumatic stress disorder is on 
appeal.  However, that issue is the subject of a separate 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran manifests Level III hearing in the right ear 
and Level II hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 3.159, 4.1-4.14, 4.85, 4.86, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) apply to all five 
elements of the claim:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, upon receipt of an application 
for a service-connection claim, VA must review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the RO provided the appellant with notice 
regarding the evidence needed to substantiate his claim for 
service connection for hearing loss in December 2002, prior 
to the initial rating decision granting that claim in July 
2003.  However, the notice sent in December 2002 did not 
specifically inform the veteran that a disability rating and 
an effective date for the award of benefits would be assigned 
if service connection is awarded because, in 2002, judicial 
interpretation of the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) had not yet made clear 
that notice applied to all five elements of a service 
connection claim.  Nevertheless, for the reasons which 
follow, the Board concludes that VA cured any defect in the 
initial notice on these latter two elements before the case 
was transferred to the Board on appeal, and no prejudice to 
the appellant will result in proceeding with the issuance of 
a final decision.  Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).

Concerning this, the Board notes that, when VA grants service 
connection for a disability, it assigns a disability rating 
for that disability and an effective date for service 
connection and the initial rating in the rating decision 
granting service connection.  VA then sends the veteran a 
copy of the rating decision with a notification letter 
informing him of its decision and his right to appeal.  In 
this case, VA assigned a noncompensable evaluation for 
hearing loss and informed the veteran in the notification 
letter and rating decision what the specific rating criteria 
in the VA Schedule for Rating Disabilities were for rating 
the disorder and what evidence in the case was relied on in 
assigning the specific rating.  See Fenderson, 12 Vet. App. 
at 126.  In addition, VA explained to the veteran that the 
effective date assigned for the grant of service connection 
and the noncompensable evaluation was based on the date of 
receipt of his claim for service connection.  

Thereafter, the appellant filed a notice of disagreement 
limiting his appeal to an increased disability rating for 
bilateral hearing loss.  The RO obtained additional treatment 
records and readjudicated the claim in a March 2004 statement 
of the case (SOC) providing reasons for its decision, which 
included a discussion of the evidence on which the decision 
was based, and again informed the veteran of the specific 
rating criteria in the VA Schedule for Rating Disabilities 
which are used to evaluate hearing loss.  The veteran 
continued his appeal, and a hearing was held before the Board 
in November 2004.  The case was then referred to the Board 
for appellate review.  The Board remanded the case for 
further development in July 2005.  That development was 
completed, which included obtaining additional treatment 
records.  Letters were also sent to the veteran in March 2006 
and August 2006, which informed him that a disability rating 
was assigned when a disability was determined to be service-
connected and that such a rating could be changed if there 
were changes in his condition.  The letters also explained 
how disability ratings and effective dates were determined.  
The claim for a higher initial evaluation was then 
readjudicated in a November 2006 supplemental statement of 
the case (SSOC), which denied his claim.  The SSOC also 
provided the veteran with information concerning the 
assignment of disability ratings and effective cases.  The 
case has since been returned to the Board for appellate 
review.  Thus, in this case, the Board concludes that any 
defect in the December 2002 notification letter with regard 
to assignment of a disability rating and effective date was 
cured by subsequent notice to the veteran and readjudication 
of his claim in the rating decision, SOC, SSOC, and the March 
2006 and August 2006 letters.  Prickett, 20 Vet. App. at 377-
78.  

Moreover, with respect to the content of the notice, the July 
2003 rating decision; the March 2004 SOC; and, the March 2006 
and August 2006 letters notified the veteran of the reasons 
for the denial of his request for an increased rating and, in 
so doing, informed him of the evidence that was needed to 
substantiate his claim.  As noted above, the SOC provided the 
veteran with the specific schedular criteria used to evaluate 
his service-connected bilateral hearing loss.  The August 
2006 letter also explained how disability ratings are 
determined and stated, "To establish entitlement to an 
increased evaluation for your service-connected disability, 
the evidence must show that your service-connected disability 
has gotten worse."

In addition, the RO notified the veteran in the December 2002 
and August 2006 notice letters about the information and 
evidence that VA would seek to provide.  In particular, the 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claim and 
that VA was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
December 2002 and August 2006 letters notified the veteran 
that he must provide enough information about his records so 
that they could be requested from the agency or person that 
has them.  The letters also requested that he complete and 
return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the 
December 2002 and August 2006 letters stated that it was 
still the veteran's responsibility to support his claim with 
appropriate evidence and to ensure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2006) (harmless error).  In addition to 
being notified in the rating decision, SOC, SSOC, and March 
2006 and August 2006 letters of the rating criteria 
pertaining to hearing loss and informed of how the effective 
date was determined, the veteran also was given ample 
opportunity to provide additional evidence or argument.  The 
veteran and his representative have not disagreed with the 
assigned effective date, but only with the rating percentage 
assigned.  As noted above, because each of the four notice 
requirements has been fully satisfied in this case, any error 
in not providing a single notice to the appellant covering 
all the requirements is harmless error.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).

In addition, the duty to assist the veteran has been met in 
this case.  The veteran's service medical records as well as 
his VA medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with his claim.  He was also afforded 
a VA examination in May 2003.  VA has further assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC and a SSOC, which 
informed them of the laws and regulations relevant to the 
veteran's claim.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.  
Thus, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision in this case 
as a defect, if any, in providing notice and assistance to 
the veteran was at worst harmless error in that it did not 
affect the essential fairness of the adjudication.  Mayfield 
v. Nicholson, 19 Vet. App. 103, 115 (2005).   


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lindenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing 
threshold, as measured by puretone audiometric tests in the 
frequencies of 1000, 2000, 3000 and 4000 cycles per second.  
The rating schedule establishes 11 auditory acuity Levels 
designated from Level I for essentially normal hearing 
acuity through Level XI for profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of 
puretone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.  The percentage evaluation is 
found from Table VII (in 38 C.F.R. § 4.85 and the statement 
of the case) by intersecting the vertical column appropriate 
for the numeric designation for the ear having the better 
hearing acuity and the horizontal row appropriate for the 
numeric designation for the level for the ear having the 
poorer hearing acuity.  For example, if the better ear had a 
numeric designation of Level "V" and the poorer ear had a 
numeric designation of Level "VII" the percentage evaluation 
is 30 percent.  See 38 C. F. R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz and 70 decibels or more at 2,000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIa, whichever results in the higher numeral.  That numeral 
will then be evaluated to the next higher Roman numeral.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
his bilateral hearing loss.  Initially, the Board observes 
that VA medical records dated in July 2004 and May 2007 
include audiological examination reports; however, they did 
not provide an interpretation of the audiometric readings 
contained on the graph.  As such, the July 2004 and May 2007 
findings do not provide the average puretone threshold for 
each ear, and thus, cannot be used in determining the 
appropriate evaluation.  

Nevertheless, the May 2003 VA examination report does provide 
sufficient information to evaluate the veteran's bilateral 
hearing loss.  The results of that examination correspond to 
Level III hearing for the right ear and Level II hearing for 
the left ear.  When those values are applied to Table VII, it 
is apparent that the currently assigned noncompensable 
evaluation for the veteran's bilateral hearing loss is 
accurate and appropriately reflects his bilateral hearing 
loss under the provisions of 38 C.F.R. § 4.85.

The Board has also considered whether a compensable 
evaluation for bilateral hearing loss is warranted under 
38 C.F.R. § 4.86.  However, the veteran's disability does not 
meet the requirements of 38 C.F.R. § 4.86.   In this regard, 
veteran does not have puretone thresholds of 55 decibels or 
more at each of the frequencies of 1,000, 2,000, 3,000 and 
4,000 hertz, nor does he have a puretone threshold of 30 
decibels or less at 1,000 hertz and 70 decibels or more at 
2,000 hertz in his left ear.  The Board does observe that the 
May 2003 VA examination found the veteran's right ear to have 
a puretone threshold of 25 decibels at 1,000 hertz and 70 
decibels at 2,000 hertz.  However, the application of 
38 C.F.R. § 4.86 would not yield a higher evaluation.  In 
this regard, the veteran's left ear hearing would still be 
considered Level II, and his right ear hearing would 
correspond to Level IV under 38 C.F.R. § 4.86.  When those 
values are applied to Table VII, a noncompensable evaluation 
is still warranted.  Thus, the Board finds that the current 
noncompensable evaluation is appropriate and that there is no 
basis for awarding a higher initial evaluation at this time. 

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected 
bilateral hearing loss has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
bilateral hearing loss under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied. 




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


